                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE

 DONNIE SMITH,                                  )
                                                )
                 Petitioner,                    )
                                                )
 v.                                             )      No.:   3:16-CR-122-TAV-HBG-1
                                                )             3:18-CV-331-TAV-HBG
 UNITED STATES OF AMERICA,                      )
                                                )
                 Respondent.                    )


                                           ORDER

        This criminal matter is before the Court on the Report and Recommendation

 (“R&R”) entered by United States Magistrate Judge H. Bruce Guyton on August 19,

 2021 [Doc. 26].1 Judge Guyton recommends that the Court grant Petitioner’s motion to

 vacate, set aside, or correct his sentence [Doc. 2] and that Petitioner be permitted to bring

 a delayed direct appeal. There have been no timely objections filed to the R&R. See 28

 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59(b)(2).

        After carefully reviewing the matter, the Court agrees with Judge Guyton’s

 recommendation and reasoning, which the Court adopts and incorporates into its ruling.

 Accordingly, the Court ACCEPTS IN WHOLE the R&R [Doc. 26].                       Petitioner’s

 motion to vacate, set aside, or correct his sentence [Doc. 2] is GRANTED, and Petitioner

 may bring a delayed direct appeal.

        Generally, a criminal defendant must file a notice of appeal within fourteen days

 of the entry of judgment. See Fed. R. App. P. 4(b). However, Federal Rule of Appellate

        1
            Citations to the record refer to case number 3:18-CV-331-TAV-HBG.



Case 3:16-cr-00122-TAV-HBG Document 81 Filed 09/10/21 Page 1 of 2 PageID #: 752
 Procedure 4(b)(4) provides that the Court may upon finding excusable neglect or good

 cause––even after the fourteen-day period has expired––extend the time to file a notice of

 appeal by up to thirty days.

        The Court notes Defendant is currently in transit among Bureau of

 Prisons facilities.     See generally Find an Inmate, Fed. Bureau of Prisons,

 https://www.bop.gov/inmateloc/ (last visited Sept. 7, 2021) (BOP Register Number

 51867-074). Thus, for good cause, the Court finds Defendant needs additional time to

 file his notice of appeal. Accordingly, the Court GRANTS Defendant an additional

 thirty days to file his notice of appeal. Defendant therefore must file his notice of appeal,

 if at all, within forty-four (44) days of entry of this Order.

        IT IS SO ORDERED.


                                     s/ Thomas A. Varlan
                                     UNITED STATES DISTRICT JUDGE




                                               2


Case 3:16-cr-00122-TAV-HBG Document 81 Filed 09/10/21 Page 2 of 2 PageID #: 753
